Citation Nr: 1225763	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-21 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from June 2002 to October 2006.  He is a Persian Gulf War veteran.

These matters arose to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in February 2011.  A transcript of his hearing has been associated with the claims file.

In May 2011, the Board remanded the case for further development. 


FINDINGS OF FACT

1.  Chronic low back pain began during active military service. 

2.  The current diagnosis for the low back disability is lumbar strain.  

3.  During the entire appeal period, right ear hearing level has not been worse than Level II and left ear hearing level has not been worse than Level III.  


CONCLUSIONS OF LAW

1.  Lumbar strain was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for a compensable schedular rating for a bilateral hearing loss disability are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); §§ 1160, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This notice was provided in February 2007.  The notice in this case advised the Veteran of the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This notice also advised the Veteran of the manner in which VA determines disability ratings and effective dates.

The claimant challenges the initial evaluation assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

Filing a notice of disagreement with the initial rating for a hearing loss disability does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a), but does trigger VA's duty to issue a statement of the case.  This duty has also been met.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA out-patient treatment reports.  The claimant was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examinations.  The VA examination reports are thorough and supported by other medical evidence of record. The Board concludes the examinations in this case are adequate upon which to base a decision in that they were performed by neutral, skilled providers who accurately recited the Veteran's history; the resulting reports provide the data required to appropriately rate the Veteran's hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10  (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his representative has asserted that there is any deficiency in the examinations conducted.  

Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  Because the Veteran earned the Combat Action Ribbon in Southwest Asia during the Persian Gulf War era, he has conclusively established his status as a combat Veteran and will be afforded every consideration available under 38 U.S.C.A. § 1154(b). 

The Veteran's Service Treatment Reports (STRs) reflect no relevant abnormality at the time of entry into active military service and no treatment for a back injury during active service.  A post-deployment questionnaire, dated in March 2004, reflects that the Veteran checked "no" to back pain.  His separation examination report dated in September 2006, however, reflects that he did report a history of lower back pains.  The examiner made no relevant comment and did not indicate whether the spine was abnormal at the time of separation.  

In the month following the Veteran's discharge from active military service, the Veteran applied for service connection for residuals of a back injury.  He reported that mechanical low back pain and spasm began in August 2006.

A September 2007 VA general medical compensation examination report contains a diagnosis of musculoskeletal low back pain without bony involvement.  X-rays were normal.  The examiner offered no etiology, but did mention that this disability represented a significant problem with lifting and carrying.

In December 2007, the RO denied service connection for low back pain because the STRs did not document any treatment for the condition.  In his notice of disagreement, the Veteran reported that his back condition did not exist prior to enlistment and that presently, his back was stiff and sore every day. 

A June 2008 VA out-patient treatment report notes a complaint of generalized muscle pains in the back and elsewhere.  A June 2010 VA out-patient treatment report assesses chronic low back pain.

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge that his low back pains began during active service and had been continuous since then.  

A June 2011 VA compensation examination report contains a diagnosis of lumbar strain.  The examining physician opined that although there was no documented back injury during active service to which this could be linked, it was "possible" that wearing heavy gear, running, and jumping, could "predispose" musculoskeletal strain of the lower back.

The Board must address the competency, credibility, and probative value of all evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The June 2011 VA medical opinion has not been controverted by any medical professional.  While this favorable medical opinion does not address the etiology of lumbar strain in terms of whether it is at least as likely as not related to active service, the opinion appears to be based on correct facts and is supported by at least some rationale.  Thus, it is persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

The lay evidence of record is competent with respect to symptoms readily observable and it is credible, as there is no indication of lack of veracity.  38 C.F.R. § 3.159; Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) the Federal Circuit stressed that a lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Because the Veteran testified that his back pain began during active service and is, "always there" and because the recent VA examiner agreed that this is possible, the Veteran's testimony must be given weight.  

This combat Veteran testified that low back pains began during active service and have continued since then.  The fact that he applied for service connection for low back pain so soon after separation from active service reduces the probability of intercurrent causation to a minimal level.  A current medical diagnosis for the low back pain has been submitted.  These facts compel the conclusion that the evidentiary standards necessary for service connection for lumbar strain are met.  Caluza, supra.

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for lumbar strain must therefore be granted.  


Compensable Initial Rating for a Bilateral Hearing Loss Disability 

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  Here, the Board has considered whether staged ratings are warranted.  However, the disability has not significantly changed and a uniform evaluation is warranted. 

The Veteran's bilateral hearing loss disability has been rated noncompensably under Diagnostic Code 6100.  Under Diagnostic Code 6100, evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold levels, as measured by pure-tone audiometric tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (hereinafter: Hertz).  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes 11 auditory acuity levels from Level I, for essential normal acuity, through Level XI, for profound deafness.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, et seq., and Part 4, Code 6100-6101 (hereinafter, these auditory acuity levels are referred as the Level or Levels).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Under 38 C.F.R. § 4.86, when the pure-tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Also, when the pure-tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate the numeral to the next higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86 (2011).  At no time during the appeal period has audiometry demonstrated a pure-tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz; or, pure-tone thresholds of 55 decibels or more at each of the four specified frequencies. 

The pertinent medical history reflects that in September 2007, a VA audiometry evaluation showed that average pure-tone thresholds were 44 decibels, right ear, and 43, left ear.  Speech audiometry revealed speech recognition ability of 84 and 86 percent in the right ear and left ear, respectively.  According to the September 2007 VA audiometry, the right ear is at Level II and the left ear is at Level II.  Applying such findings to Table VII results in the assignment of a noncompensable rating.

In December 2007, the RO granted service connection for a bilateral hearing loss disability and assigned a noncompensable rating.  The Veteran appealed for a greater initial schedular rating.  

In February 2011, the Veteran testified before the undersigned Veterans Law Judge that he hearing loss had worsened since his prior audiometry evaluation.  He testified that he is a medical technician and that his hearing loss disability makes it difficult, if not impossible, to hear the relevant signs while taking a patient's blood pressure reading, makes it difficult to hear the alarm while sleeping, and makes it difficult to understand what is being said.

A June 2011 VA audiometry evaluation shows that average pure-tone thresholds were 40 decibels, right ear, and 34, left ear.  Speech audiometry revealed speech recognition ability of 94 and 80 percent in the right ear and left ear, respectively.  The ancillary comment of the audiologist is to the effect that the Veteran's hearing loss ranges from normal to severe.  According to the June 2011 VA audiometry, the right ear is at Level I and the left ear is at Level III.  Applying such findings to Table VII results in the assignment of a noncompensable rating.  

Because none of the competent medical evidence reflects that the criteria for a compensable schedular rating are met at any time, after considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for a compensable schedular rating for a bilateral hearing loss disability must be denied for the entire appeal period. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed.Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

In this case, the disability has not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  


ORDER

Entitlement to service connection for lumbar strain is granted. 

Entitlement to a compensable schedular rating for a bilateral hearing loss disability is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


